Citation Nr: 1315548	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  05-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic headaches.  

2.  Entitlement to service connection for a disability manifested by mid-back pain.  


REPRESENTATION

Appellant represented by:	Blythe R. Glemming, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and T.H.



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984 and again from October 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's application to reopen the claims for service connection for chronic headaches and chronic mid-back pain (claimed as degenerative orthopedic disorder of the thoracic spine) for failure to submit new and material evidence.  

In January 2008, the Veteran and his witness, Ms. T.H., testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In July 2008, the Board remanded the case to the RO for further development.  Following that development, in January 2010, the Board found that new and material evidence was not presented to reopen the claims for service connection for chronic headaches or mid-back pain.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which in a September 2011 memorandum decision, vacated the Board's January 2010 decision and remanded the case for further adjudication consistent with the Court's determination.  

In April 2012, the Board found sufficient evidence to reopen the claims for service connection for chronic headaches and a disability manifested by chronic mid-back pain.  He Board reopened the claims and remanded them for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims for service connection for chronic headaches and a disability manifested by chronic mid-back pain is found to require further development.  

In April 2012, the Board remanded the instant case for further development.  Therein, the Board ordered an appropriate VA examination in connection with the Veteran's service connection claims for chronic headaches and a disability manifested by mid-back pain.  The examiner was instructed to take special note of service records establishing the Veteran's injury in 1990 when a heavy crate came loose and struck the Veteran, the April 2004 VA physician's opinion, and the January 2012 opinion of L.L.V., M.D. (each linking the Veteran's aforementioned in-service injury with his current diagnoses of chronic migraine-type headaches and thoracic spondylosis manifested by chronic mid-back pain).  The VA examiner was to provide an opinion with detailed supportive rationale regarding the likelihood that the Veteran's current chronic headaches and mid-back pain (to include thoracic spondylosis) are related to his military service.  Specifically, the examiner was to include a detailed supportive rationale and an explanation-also accompanied by a detailed rationale-as to why the examiner(s) concurs with or refutes the aforementioned nexus opinions of the VA physician from April 2004 and Dr. L.L.V. from January 2012.  

In September 2012, the Veteran underwent a VA examination.  This examiner indicated that she carefully reviewed the claims file, and specifically tabbed notes including the April 2004 VA physician's opinion and the January 2012 opinion of Dr. L.L.V.   The examiner merely stated that there was no evidence of medical nexus between headaches and mid-back pain and the Veteran's service-connected left wrist injury.  She did not specifically include a detailed supportive rationale and explanation-also accompanied by a detailed rationale-as to why she refuted the aforementioned nexus opinions of the VA physician from April 2004 and Dr. L.L.V. from January 2012.  There was no rationale at all for her opinion 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  Moreover, a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet.App. 268 (1998).  This was not done in this examination.  The Veteran needs to be provided another VA examination by a different examiner and the appropriate opinion with rationale should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA orthopedic/neurology examination to determine the etiology of his chronic headaches and mid-back pain (to include thoracic spondylosis).  A thorough review of the record must be made.  The examiner should indicate that he/she has reviewed the claims folder.  All indicated studies should be provided.  The examiner should be asked if it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed chronic headaches and/or mid-back pain (to include thoracic spondylosis) is the result of an injury sustained in service when a 1500 pound crate fell on him.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  Specifically, the opinion(s) should include a detailed supportive rationale and an explanation-also accompanied by a detailed rationale-as to why the examiner (s) concurs with or refutes the aforementioned nexus opinions of the VA physician from April 2004 and Dr. L.L.V. from January 2012.  These questions must be answered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated.  If any determination remains unfavorable to the Veteran, the Veteran and his attorney should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


